



COURT OF APPEAL
    FOR ONTARIO

CITATION:
Yekrangian
    v. Boys, 2021 ONCA 777

DATE: 20211101

DOCKET: C68401

Fairburn A.C.J.O., Miller and Zarnett JJ.A.

BETWEEN

Seyedehzahra Delnaz Yekrangian and Elle Hariri
    Cameron

Applicants (Appellants)

and

Christopher Allan Boys, Kristy Anne Boys and
    Stefan Brogren

Respondents (Respondents)

Melvyn L. Solmon and Rajiv Joshi, for the appellants

Jonathan Barr and Amiri Moses Dear, for the respondents

Heard: March 3, 2021 by video conference

On appeal from the judgment of Justice Andra Pollak of
    the Superior Court of Justice, dated May 12, 2020, with reasons reported at 2020
    ONSC 2320, 20 R.P.R. (6th) 113.

COSTS ENDORSEMENT

[1]

On September 17, 2021, this court released its reasons in
Yekrangian
    v. Boys
, 2021 ONCA 629 and invited submissions on costs of the appeal.
    Having reviewed the submissions of the parties, we are of the view that the
    respondents should be awarded their costs of the two pre-hearing motions. Given
    the divided success on the appeal, the parties should bear their own costs of
    the appeal. We would not disturb the costs order for the application below,
    given that the basis for the appellants partial success regarding 176 Strachan
    was an argument not advanced on the application.

[2]

The respondents are awarded costs in the amount of $1,000 for the Motion
    to Expedite the Appeal, as agreed at the hearing of that motion, and $7,000 for
    the Motion to Introduce Fresh Evidence, both inclusive of disbursements and
    HST.

Fairburn A.C.J.O.

B.W. Miller J.A.

B. Zarnett J.A.


